Exhibit 10.3




TALON REAL ESTATE HOLDING CORP.

2013 EQUITY INCENTIVE PLAN




Non-Statutory Stock Option Agreement







Talon Real Estate Holding Corp. (the “Company”), pursuant to its 2013 Equity
Incentive Plan (the “Plan”), hereby grants to you, the Optionee named below, an
Option to purchase the number of shares of the Company’s common stock (“Stock”)
shown in the table below at the specified exercise price per share.  The terms
and conditions of this Option Award are set forth in this Agreement, consisting
of this cover page and the Option Terms and Conditions on the following pages,
and in the Plan document, a copy of which has been provided to you.  To the
extent any capitalized term used in this Agreement is not defined, it shall have
the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.




Name of Optionee:          ____________________________

No. of Shares Covered: _______

Grant Date:                    __________, 20__

Exercise Price Per Share:                   $ ______

Expiration Date:           __________, 20__

Vesting and Exercise Schedule:




Dates




Number of Shares as to Which

Option Becomes Vested and Exercisable



















By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your right to purchase shares of the
Company’s Stock pursuant to this Option.




OPTIONEE:

 

TALON REAL ESTATE HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 











--------------------------------------------------------------------------------

Talon Real Estate Holding Corp.

2013 Equity Incentive Plan

Non-Statutory Stock Option Agreement




Option Terms and Conditions




1.

Non-Qualified Stock Option.  This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.




2.

Vesting and Exercise Schedule.  This Option will vest and become exercisable as
to the portion of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company and its Affiliates does not end.  The Vesting and Exercise Schedule is
cumulative, meaning that to the extent the Option has not already been exercised
and has not expired, terminated or been cancelled, you or the person otherwise
entitled to exercise the Option as provided in this Agreement may at any time
purchase all or any portion of the Shares that may then be purchased under that
Schedule.




Vesting and exercisability of this Option may be accelerated in connection with
a Change in Control of the Company as described in Section 11 of this Agreement,
and at the discretion of the Committee in accordance with Section 3(b)(2) of the
Plan.




3.

Expiration.  This Option will expire and will no longer be exercisable on the
earliest of:




(a)

the Expiration Date specified on the cover page of this Agreement;




(b)

your termination of Service for Cause;




(c)

upon the expiration of any applicable period specified in Section 6(e) of the
Plan or specified by the Committee pursuant to Section 12 of the Plan during
which this Option may be exercised after your termination of Service; or




(d)

the date (if any) fixed for termination or cancellation of this Option by the
Committee pursuant to Section 12 of the Plan.




Expiration pursuant to clauses (a), (c) or (d) will be effective at 5:00 p.m.
Central Time on the date indicated; expiration pursuant to clause (b) will be
effective immediately.




4.

Service Requirement.  Except as otherwise provided in Section 6(e) of the Plan
or specified by the Committee in accordance with Section 12 of the Plan, this
Option may be exercised only while you continue to provide Service to the
Company or any Affiliate, and only if you have continuously provided such
Service since the Grant Date specified on the cover page to this Agreement.




5.

Exercise of Option.  Subject to Section 4, the vested and exercisable portion of
this Option may be exercised at any time during the Option term by delivering a
written notice of exercise to the Company at its principal executive office, and
by providing for payment of the exercise price of the Shares being acquired and
any related withholding taxes.  The notice of exercise, in a form approved by
the Committee, shall be provided to the Company’s Chief Financial Officer or
such other officer or agent as may be designated by the Committee.  The notice
shall state the number of Shares as to which the Option is being exercised, the
manner in which the exercise price will be paid and the manner in which the
Shares to be acquired are to be delivered, and shall be signed by the person
exercising the Option.  If you are not the person exercising the Option, the
person submitting the notice must also submit appropriate proof of his/her right
to exercise the Option.





2







--------------------------------------------------------------------------------




6.

Payment of Exercise Price.  When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:




(a)

cash or check;




(b)

to the extent permitted by the Committee, by delivery to the Company (by actual
delivery or attestation) of unencumbered Shares having an aggregate Fair Market
Value on the date of exercise equal to the purchase price of the Shares for
which the Option is being exercised;




(c)

to the extent permitted by the Committee, by a reduction in the number of Shares
to be delivered to you upon exercise, such number of Shares to be withheld
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Shares for which the Option is being exercised; or




(d)

to the extent permitted by the Committee, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised (or proceeds of
a loan secured by such Shares) to the Company in payment of the purchase price
of such Shares.




7.

Withholding Taxes.  You may not exercise this Option in whole or in part unless
you make arrangements acceptable to the Company for the timely payment of any
federal, state and local withholding taxes that may be due as a result of the
exercise of this Option.  You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy such withholding tax obligations, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan.  If you
wish to satisfy some or all of such withholding tax obligations by delivering
Shares you already own or by having the Company retain a portion of the Shares
being acquired upon exercise of the Option, you must make such a request which
shall be subject to approval by the Company.  Delivery of Shares upon exercise
of this Option is subject to the satisfaction of applicable withholding tax
obligations.




8.

Issuance of Shares Upon Exercise.  As soon as practicable after the Company
receives the notice and exercise price provided for above, and has determined
that all conditions to exercise, including Sections 7 and 9 of this Agreement,
have been satisfied, it shall issue the Shares being purchased to the person
exercising the Option, such issuance being evidenced by the issuance of a
certificate or certificates in the name of such person, or an appropriate book
entry in the Company’s stock register.  The Company shall pay any original issue
or transfer taxes with respect to the issue or transfer of the Shares and all
fees and expenses incurred by it in connection therewith.  All Shares so issued
shall be fully paid and nonassessable.




9.

Compliance with Laws.  This Option may be exercised only if the issuance of
Shares upon such exercise complies with all applicable legal requirements,
including compliance with the provisions of applicable federal and state
securities laws.  The Company shall have the right to refuse to issue any Shares
under this Option if the Company, acting in its absolute discretion, determines
that the issuance of such Shares might violate any applicable law or regulation.
 In such event, any payment tendered to exercise this Option shall be promptly
refunded.  If the sale of Shares upon the exercise of this Option is not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
you shall acknowledge at the time of exercise that (i) the Shares you are
acquiring are deemed “restricted securities” for purposes of Rules 144 and 701
under the Securities Act, and you are acquiring the Shares for investment
purposes and not with a view to the resale or distribution of such Shares, and
(ii) the Shares you are acquiring may not be sold, pledged or otherwise
transferred without (A) an effective registration or qualification thereof under
the Securities Act and the securities laws of any applicable state or other
jurisdiction, or (B) evidence, which may include an opinion of counsel
satisfactory to the Company and its counsel, that such registration and
qualification is not required.





3







--------------------------------------------------------------------------------




10.

Transfer of Option.  During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below.  You may not assign or transfer this
Option other than a transfer upon your death in accordance with your will, by
the laws of descent and distribution or pursuant to a beneficiary designation if
permitted in accordance with Section 6(d) of the Plan.  Following any such
transfer, this Option shall continue to be subject to the same terms and
conditions that were applicable to this Option immediately prior to its transfer
and may be exercised by such permitted transferee as and to the extent that this
Option has become exercisable and has not terminated in accordance with the
provisions of the Plan and this Agreement.




11.

Change in Control.  If a Change in Control occurs during the term of this
Option, the effect of the Change in Control on this Option shall be as
determined by the Committee in accordance with Section 12(b) of the Plan.




12.

No Shareholder Rights Before Exercise.  Neither you nor any permitted transferee
of this Option will have any of the rights of a shareholder of the Company with
respect to any Shares subject to this Option until a certificate evidencing such
Shares has been issued (or an appropriate book entry in the Company’s stock
register has been made).  No adjustments shall be made for dividends or other
rights if the applicable record date occurs before your stock certificate has
been issued (or an appropriate book entry has been made), except as otherwise
described in the Plan.




13.

No Right to Continued Service.  Neither this Agreement nor the Option gives you
a right to continued Service with the Company or any Affiliate, and the Company
or any such Affiliate may terminate your Service at any time and otherwise deal
with you without regard to the effect it may have upon you under this Agreement.




14.

Governing Plan Document.  This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.




15.

Choice of Law.  This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).





4







--------------------------------------------------------------------------------




16.

Binding Effect.  This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.




17.

Amendment of Agreement.  The Committee shall have the right unilaterally to
amend this Agreement to the extent provided in the Plan.




18.

Notices.  Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided.  Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 5500
Wayzata Boulevard Suite 1070, Minneapolis, MN, and all notices or communications
by the Company to you may be given to you personally or may be mailed or emailed
to you at the applicable address indicated in the Company's records as your most
recent mailing or email address.




19.

Other Agreements.  You agree that as a condition to the exercise of this Option,
you will execute such additional agreement or agreements as the Company may
require, such as a stockholders agreement, which may impose restrictions on your
ability to vote or transfer Shares acquired upon exercise of this Option and
provide the Company with certain rights with respect to such Shares, such as a
right of first refusal and a right to repurchase such Shares.







By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.








5





